Filed Pursuant to Rule 497(c) 1933 Act File No. 333-17391 1940 Act File No. 811-07959 ADVISORS SERIES TRUST On behalf of Advisors Series Trust and pursuant to Rule 497(c) under the Securities Act of 1933, as amended, attached for filing are exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information in a supplement, dated April 30, 2015, to the Prospectus and Statement of Additional Information for the C Tactical Dynamic Fund, which was filed pursuant to Rule 497(c) on May 5, 2015 (Accession No. 0000894189-15-002346).The purpose of this filing is to submit the 497(c) filing dated April 30, 2015, in XBRL for the C Tactical Dynamic Fund. The XBRL exhibits attached hereto consist of the following: Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
